   Case 4:20-cr-06002-SAB   ECF No. 3   filed 12/20/19   PageID.13 Page 1 of 1


                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


                               PENALTY SLIP                    Dec 20, 2019
                                                                    SEAN F. MCAVOY, CLERK
 DEFENDANT NAME: JOSE MARIA LOPEZ ORDUNO

TOTAL NO. COUNTS: 1


VIO:       21 U.S.C. § 841(a)(1), (b)(1)(B)(viii)
           Possession with Intent to Distribute 5 Grams or More of Actual
           (Pure) Methamphetamine

PENALTY: CAG not less than 5 years and no more 40 years;
         and/or $5,000,000 fine;
         not less than 4 years nor more than life supervised release;
         a $100 special penalty assessment;
         denial of Certain Federal Benefits pursuant to 21 U.S.C. §§ 862
         and 862a




CASE
NO.         4:19-mj-07168-MKD

AUSA
INITIAL           SAV
